DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group IV, claims 12-13 and 29-30 in the reply filed on February 2, 2021 is acknowledged.
Claims 6, 8, 10, 15, 17-19, 21, 23-28, and 31-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 12, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nalewajek et al. (US Pub. No. 2012/025173).
Nalewajek et al. suggests a solvent system comprising an azeotrope-like or azeotropic mixture of cis-1,1,1,4,4,4-hexafluoro-2-butene and HFE-7000 (Z-1,1,1,4,4,4-hexafluoro-2-butene and methyl perfluoropropyl ether) ([0012], [0016], [0021]).  Nalewajek et al. further teaches a method comprising dipping an article in the solvent (contacting a surface of an article) and drying (recovering said surface from the composition) ([0029], [0032]).  
Nalewajek et al. does not teach a specific embodiment comprising both Z-1,1,1,4,4,4-hexafluoro-2-butene and methyl perfluoropropyl ether.  However, at the time of the invention, a person of ordinary skill in the art would have found it obvious to combine both solvents with a reasonable expectation of success as they are disclosed by Nalewajek et al. as being suitable for combination with each other ([0012], [0016], [0021]).
While Nalewajek et al. does not disclose that the method removes residue from the surface of the article, the method of Nalewajek et al. would necessarily achieve such a result as it renders obvious all the claimed method steps, ingredients, and amounts of ingredients.  Furthermore, there is nothing in Applicant’s specification to indicate that anything other than the claimed method steps, ingredients, and amounts of ingredients are required for removal of residue from a surface.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the closest prior art, Nalewajek et al. (US Pub. No. 2012/025173), suggests contacting a surface with an azeotrope-like or azeotropic mixture of cis-1,1,1,4,4,4-hexafluoro-2-butene and HFE-7000 (Z-1,1,1,4,4,4-hexafluoro-2-butene and methyl perfluoropropyl ether) as set forth above, Nalewajek et al. does not teach the contacting is accomplished by vapor degreasing.  There is no motivation to modify the teaching of Nalewajek et al. such that the contacting of the surface is accomplished by vapor degreasing.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        February 4, 2021